     Case 1:19-cv-00226-DAD-BAM Document 49 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       RICHARD A. EVANS,                                Case No. 1:19-cv-00226-DAD-BAM (PC)
12                        Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
                                                          FOR JUDICIAL NOTICE
13             v.                                         (ECF No. 48)
14       SHERMAN, et al.,                                 ORDER DENYING PLAINTIFF’S REQUEST
                                                          FOR EXTENSION OF TIME AS MOOT
15                        Defendants.                     (ECF No. 48)
16

17            Plaintiff Richard Evans (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19            On April 13, 2020, Plaintiff filed a “Judicial Notice to Court Re: Time Extension and

20   Judicial Notice of Cases.” (ECF No. 48.) In this filing, Plaintiff requests a “time extension” and

21   asks that the Court take judicial notice of in reference to his ability to obtain certain forms or

22   access the law library in order to litigate several ongoing civil actions. (Id.) Plaintiff does not

23   specify which deadline in this action he wishes to extend.

24            As Plaintiff has been repeatedly informed, (ECF Nos. 32, 47), the unsupported allegations

25   included in this filing are not the type of facts that are judicially noticeable.1 Therefore, to the

26   1
       As Plaintiff was previously informed, Rule 201(b) of the Federal Rules of Evidence provides
27   that a court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
     generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
28   readily determined from sources whose accuracy cannot reasonably be questioned. Fed. R. Civ.
                                                          1
     Case 1:19-cv-00226-DAD-BAM Document 49 Filed 04/21/20 Page 2 of 2

 1   extent Plaintiff is request that the Court take judicial notice of the allegations contained in this

 2   document, the Court declines to do so.

 3             To the extent Plaintiff is requesting an extension of time in this action, the Court notes that

 4   there are currently no pending deadlines for the Court to extend. If Plaintiff wants to request an

 5   extension of time, he must specify which deadline he needs to extend, and explain what good

 6   cause exists for the requested extension. Plaintiff is advised that he may not file requests for

 7   extension of time in this case when he is requesting extension of a deadline in another action.

 8             Accordingly, IT IS HEREBY ORDERED as follows:

 9      1. Plaintiff’s request for judicial notice, (ECF No. 48), is DENIED; and

10      2. Plaintiff’s request for extension of time, (ECF No. 48), is DENIED as moot.

11
     IT IS SO ORDERED.
12

13      Dated:       April 21, 2020                               /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   201(b).
                                                          2
